Citation Nr: 1003548	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable rating for the Veteran's 
service-connected residual fracture, right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to March 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In December 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a compensable rating 
for his service-connected residuals from a right wrist 
fracture.  The Board finds that additional development is 
necessary with respect to the Veteran's claim.  Accordingly, 
further appellate consideration will be deferred and this 
matter is remanded to the RO/AMC for further action as 
described below.

The Veteran essentially contends that the current evaluation 
assigned for his right wrist fracture residuals does not 
accurately reflect the severity of that disability.  The 
Board notes that the Veteran's most recent VA examination was 
conducted in May 2007.  During the Veteran's December 2009 
hearing before a Veterans Law Judge he indicated experiencing 
symptoms associated with his wrist that are worse than 
indicated by his May 2007 VA examination more than two and a 
half years ago.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran has indicated that his wrist disability results in 
significant limitations not indicated by the Veteran's 
earlier examination, the Board finds that a new examination 
is necessary to reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his wrist condition since 
May 2007.  If the Veteran indicates that 
he has received any treatment or 
evaluation, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his wrist fracture residuals.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's condition in detail, including 
range of motion studies.  The examiner 
should also address the DeLuca criteria 
and indicate whether the Veteran has 
additional function loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  If the examiner finds that 
there is additional limitation of motion 
due to flare-ups, fatigability or 
incoordination, the extent of such 
limitation of motion should be stated in 
degrees.  Notation should also be made as 
to the degree of functional impairment 
attributable to the Veteran's wrist 
disability.  Any deformity and the extent 
therein should also be documented.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
principles involved would be of 
consideration assistance to the Board.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


